George Eose Smith, J., dissenting. I think the majority misconceive the purpose of § 55-102, which was enacted in 1941. The earlier statute, § 9044 of Pope’s Digest, required parental consent to a minor’s marriage but did not expressly permit the parent to bring an action for annulment when the consent had not been given. In Witherington v. Witherington, 200 Ark. 802, 141 S. W. 2d 30, the majority held that a nonconsenting parent could not bring an action to annul the marriage. Judge Frank G. Smith wrote a vigorous dissent in which he said: “If we refuse to give effect to and to enforce these mandatory statutory provisions, the result must be that any boy over 17 or any girl over 14 may contract a marriage which the parent or guardian cannot annul if there was found a county clerk, or a deputy, whose willingliess to earn the fee allowed by law for issuing a marriage license induced him to accept as true the affidavit of the parties as to their ages, although he may know the affidavit is false. . . . For the reasons stated, young Witherington was incapable of consenting to the marriage, and it should be annulled at the suit of his parent unless we are to discard the provisions of the law intended to prevent secret marriages of impetuous minors.” The Witherington case was decided in 1940, and the present statute was passed at the next session of the legislature. The statute was evidently intended to make Judge Smith’s dissenting opinion the law. See Friday, “Nonage Marriages in Arkansas,” 1 Ark. L. Rev. 55. And this change in the law is entirely logical. Ordinarily a minor’s contracts are voidable, but the legislature has seen fit to permit a minor to enter into a binding marriage contract with the consent of his parents. If the parents do not have a right to have the marriage annulled when it was performed without their consent, then, as Judge Smith pointed out, the requirement of consent is meaningless in most cases. But, say the majority, the present statute uses the permissive word “may.” True, but it seems plain to me that the discretion lies with the parents and not with the court. The parents may ratify the marriage if they chose to, or they may seek its annulment. The legislature evidently thought that the parents, who have known their child all his life, are best fitted to decide whether he is sufficiently mature to enter into a contract so important as marriage. Here the chancellor did not even see these two young people in the courtroom, but he is nevertheless permitted to overrule the parents’ judgment in the matter. Had the legislature intended for the chancellor’s discretion to govern I think they would have required the chancellor to approve underage marriages in the first instance. But it is the parents ’ consent which is required, and I am not convinced that the legislature meant to give the chancellor the power to ratify a marriage which he could not have authorized before the ceremony took place.